Citation Nr: 1120302	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-44 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision, by the St. Paul, Minnesota, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for depression and service connection for anxiety.  

On October 28, 2010, the Veteran offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the claims folder.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  It is not proper to adjudicate the varying diagnoses as separate claims; rather, VA must weigh and assess the nature of the current condition the Veteran suffers from when determining the breadth of the claim before VA.  Clemons, 23 Vet. App. at 6.  As such, the Board finds that the Veteran's mental health disability claim is more properly characterized as a claim for service connection for any acquired psychiatric disability, to include depression and anxiety disorder.  


REMAND

The Veterans Claims Assistance Act (VCAA) requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2010).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  The specific bases for remand are set forth below.  

The Veteran maintains that he developed a psychiatric disorder as a result of his experiences in military service, beginning with the strenuous training he was subjected to during basic training.  The Veteran indicated that running in the boots he was given, with the weight of the packs on his back, caused him a lot of pain in his back, his knees and his feet; he stated that the pain was so bad that he had to ride in a truck.  The Veteran related that the treatment in basic training was such that one recruit committed suicide in the building closest to his.  The Veteran indicated that he began experiencing anxiety and depression during basic training as a result of the rough treatment and the physical pain.  He also asserts that was disappointed when he was assigned to be a field radio operator because he thought that working with radios would mean that he would get to be a disc jockey.  The Veteran stated that he continued to experience depression after his discharge from service; he sought treatment for depression shortly after being discharged.  

Submitted in support of the Veteran's claim is a statement from his mother, dated in March 2008, indicating that the Veteran was a healthy, happy, energetic, sensitive, and caring young man prior to entering military service.  She stated that when the Veteran returned home from military service, he was quiet and serious; she noted that he had loss of appetite, back pain and difficulty sleeping.  The Veteran's mother also noted that the Veteran became isolated and withdrawn from his family and friends; she recalled the Veteran saying that "nothing seems like fun anymore."  The Veteran's mother related that he has lived with her for most of his adult life and he has had difficulty keeping long-term employment; she stated that he continues to struggle with ongoing medication issues related to his depression and anxiety.  

The service treatment records do not reflect any complaints or clinical findings of a psychiatric disorder.  The records show that the Veteran was seen in February 1987 for complaints of right leg pain after twisting his left leg.  The assessment was overuse syndrome; he was prescribed Motrin.  

Post-service treatment records, including VA as well as private treatment records show that the Veteran received treatment for a psychiatric disorder as early as December 1989.  Among these records is a medical statement from Dr. Christine Sigurdon, indicating that the Veteran was admitted to the Mayo Clinic on December 10, 1989, and was discharged on January 8, 1990.  The Veteran underwent a psychological testing on December 11, 1989; it was noted that the results of the MCMI-II were suggestive of moderate levels of anxiety and perhaps secondary depression.  Subsequently, in January 1990, the Veteran was admitted to the St. Cloud VA medical center for treatment after having been evaluated at St. Mary's hospital (Mayo Clinic) and being given a diagnosis of depression.  Following an evaluation, the diagnostic impression was major depression and alcohol dependence.  

Of record is a diagnostic assessment summary from Zumbro Valley Mental Health Center, dated in December 1993, indicating that the Veteran stated that he has "always been aware that there is something wrong," and felt that his current situation started in 1989 when he started getting dull headaches.  The Veteran indicated that he has felt "nervous all the time" since 1989; he also reported passive suicidal thoughts, increased irritability, and social isolation.  Following a mental status examination, he was diagnosed with major depression.  Anxiety disorder and personality disorder were to be ruled out.  He also had constant headaches and pain in the left shoulder.  A mental health note from Zumbro Valley Mental Health Center, dated in January 1994, indicated that the Veteran had a history of alcohol dependence and depressive symptoms.  At that time, the Veteran noted somewhat of a decrease in his anxiety level and less intense panic episodes; he continued to complain of "a funny feeling" in his head, but stated that he has had this for the past five years without much change.  Following a mental status examination, the Veteran was diagnosed with major depression and alcohol dependence.  

VA progress notes dated from October 2007 to August 2008 show that the Veteran received ongoing clinical attention for a psychiatric disorder, diagnosed as depressive disorder, major depression, and anxiety disorder.  On January 31, 2008, the Veteran underwent an evaluation by the mental health team.  At that time, the Veteran reported that his depression and anxiety had worsened over the past two years.  Following an evaluation, the examiner stated that the Veteran has lived with depression, anxiety, and chronic headaches for over 17 years.  However, these records do not relate the Veteran's current psychiatric disorder to military service or any event during service.  

The VA as well as private treatment records show that the Veteran reported the onset of psychiatric symptoms in service.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran does not have the medical expertise to provide an opinion as to a relationship between active service and a current disability that would support a grant of service connection.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service and trigger the need for an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

In this case, the Veteran contends that he continued to experience depression and anxiety as a result of the treatment he received during basic training and the pain he suffered.  He further states that he continued to experience these symptoms after discharge and that he eventually began to seek treatment approximately one year later.  

The Board finds that the Veteran's sworn testimony as to continued symptomatology of anxiety and depression between active service and the present meets the threshold for finding a link between these disabilities and service.  Therefore, he must be provided with a VA examination in order to determine the nature and etiology of these disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment for his psychiatric disorders.  After the Veteran has signed the appropriate releases, those reports not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Then, the AOJ should schedule the Veteran for a VA examination in order to determine the etiology of any currently diagnosed acquired psychiatric disorder.  Upon examination and review of the entire claims folder, the examiner should identify all acquired psychiatric disorders.  The examiner should also specifically state whether any acquired psychiatric disorder was present in service.  With respect to each psychiatric disorder identified, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the identified psychiatric disorder is related to any injury, disease, or manifestation in service.  A complete rationale should be provided for any opinion expressed.  

3.  The AOJ ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

